—In a negligence action, plaintiff appeals from an order of the Supreme Court, Kings County (Hirsch, J.), dated April 17, 1984, which granted defendants’ motion for summary judgment dismissing the complaint.
Order affirmed, with costs.
Plaintiff, a teacher at PS 138 in Brooklyn, was attacked and injured as she reentered the school premises after a lunch break. She instituted this action alleging that her injuries were proximately caused by her reliance upon the presence of front-door guards who were previously hired by defendants and their failure to maintain their proper post at the time of the attack.
Special Term correctly held that the mere act of hiring additional front-door security guards did not create a special duty to protect plaintiff against the criminal acts of third parties upon its premises. Absent indicia that the additional security guards were hired specifically to protect plaintiff or a limited class of teachers of which plaintiff was a member, security provisions at a public school do not create a special duty upon which governmental liability may be predicated (see, e.g., Vitale v City of New York, 60 NY2d 861, rearg denied 61 NY2d 759). In opposing defendants’ summary judgment motion, plaintiff failed to meet her burden of advancing a sufficient factual predicate to indicate the existence of such a special duty (see, e.g., Browne v Town of Hempstead, 110 AD2d 102; Garrett v Town of Greece, 78 AD2d 773, affd 55 NY2d 774), and thus the motion was properly granted (see, Crosland v New York City Tr. Auth., 110 AD2d 148). Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.